         Case 1:17-cv-06221-KPF Document 301 Filed 06/01/20 Page 1 of 1




VIA ECF                                        May 29, 2020

The Honorable Katherine Polk Failla
United States District Court, S.D.N.Y.
40 Foley Square
New York, NY 10007

Re: Iowa Pub. Emps.’ Ret. Sys., et al. v. Bank of Am. Corp., et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

       EquiLend respectfully requests leave to file its opposition to plaintiffs’ May 26 letter
request to quash subpoenas to Gregory DePetris and David Haselkorn under seal. This request is
made pursuant to paragraph 9(C)(ii) of this Court’s Individual Rules of Practice. All parties have
consented in this request.

        As explained more fully in our opposition, EquiLend is investigating questionable
conduct but has not yet reached a final view about whether misconduct occurred. EquiLend
therefore requests leave to file its opposition under seal in fairness to the individuals involved.

                                                               Respectfully yours,
                                                               /s/ David Gelfand_______
                                                               David Gelfand
cc:    All Counsel of Record (via email and ECF)


Application GRANTED. EquiLend may file its opposition under seal,
viewable to the Court and parties only.

Dated:         June 1, 2020                           SO ORDERED.
               New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
